Citation Nr: 0402632	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-20 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
March 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for a 
rating higher than 10 percent for service-connected post-
traumatic headaches.  The veteran testified at a 
videoconferencing hearing before the undersigned in June 2003 
in connection with his appeal.  

At the June 2003 videoconferencing hearing, the veteran 
requested that service connection be granted for arthritis of 
the lumbar spine, a stomach disorder, and papilledema with 
blurred vision as secondary to the service-connected post-
traumatic headaches.  These claims have not been developed or 
certified for review on appeal and are not inextricably 
intertwined with the issue of entitlement to an increased 
rating for headaches.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  These matters are referred to the RO for 
appropriate action.  

In a memorandum dated in January 2003, the veteran's 
representative had previously raised the additional issues of 
entitlement to service connection for hypertension, coronary 
artery disease, and loss of use of a creative organ and 
bilateral lower extremity edema due to service-connected 
diabetes mellitus.  These issues have not been acted upon and 
are likewise referred to the RO for appropriate action.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  




REMAND

VCAA compliance  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  Since the claim at issue was received after 
November 9, 2000, the effective date of the new law, the VCAA 
is applicable in the present case.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

In the present case, the record shows that the RO has not 
adequately referenced or discussed the VCAA in developing and 
readjudicating the veteran's appeal.  A letter sent to the 
veteran in January 2002 to provide VCAA notifications was 
deficient because it did not address the correct issue.  
Although it referred at the outset to the filing of a claim 
for increased compensation for headaches, the letter 
purported to explain the evidentiary requirements of such 
claim by setting forth the criteria for a service connection 
determination.  Nowhere in the letter is there information as 
to the type of evidence necessary to support a claim for an 
increased rating.  Under the VCAA, as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), VA must 
notify the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  The January 2002 letter does not even minimally 
satisfy these requirements.  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the  United States Court of Appeals for the 
Federal Circuit held that the regulation giving the Board 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, the Board may no 
longer take action own its own to cure a defect in a VCAA 
notice.  It would be contrary to the law and potentially 
prejudicial to the veteran for the Board to issue a decision 
before the VCAA has been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Accordingly, the Board must remand the 
case for further RO action pursuant to the VCAA.  

The need for further notice to the veteran under the VCAA is 
particularly compelling in light of the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in the case of Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004), wherein the Court held that 
in order to satisfy the statutory requirements set forth in 
38 U.S.C. § 5103(a), a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction] decision on a service-connection claim."  To 
be consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Although it is obviously 
impossible for a revised VCAA notice to satisfy the Pelegrini 
timing requirement, compliance with the content requirements 
is mandatory.  

Development of the evidence 

While the case is in remand status the RO must also ensure 
that the VA duty to assist requirements under the VCAA are 
also satisfied.  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  The actions 
set forth herein are not necessarily all-inclusive.  It 
remains the RO's responsibility to ensure that the 
notification and development required by the VCAA are 
undertaken in this case.  

The protected 10 percent rating in effect since June 1980 
under 38 C.F.R. § 4.124, Diagnostic Code 8100, for post-
traumatic headaches contemplates the occurrence of headaches 
at a rate averaging one characteristic prostrating attack 
every two months over a period of several months.  The claim 
for increase was denied primarily on the basis that the 
veteran's headaches are not prostrating in nature.  The 
statement of the case contains the further explanation, which 
is unsupportable under the VA rating schedule, that a 10 
percent rating is the maximum rating assignable for 
headaches, even by analogy, in the absence of "migainoid 
(sic) features."  

According to the appellate record, the evidence reviewed by 
the RO in August 2002 included VA outpatient treatment 
records from the VA Medical Center in Kansas City covering 
the period since January 2000 which had evidently been 
obtained through the VA computer accessing network.  No 
outpatient records dated between August 2001 and August 2002 
are in the veteran's claims file.  These records should be 
obtained for review by the Board, and any post-August 2002 
records should also be obtained.  

In his hearing testimony the veteran stated that his 
headaches occur as often as twice per week, that they are 
prostrating to the extent that he has to go to bed or leave 
work because of them, and that on several occasions they have 
been so intense that he has had to go to the hospital for 
treatment.  The most recent (as of June 2003) such occasion 
was in February 2003, when he was given a shot.  He claimed 
that he has to use two or three days of leave per month 
because of the attacks.  

The record does not contain any medical records documenting 
the reported hospital visits for treatment of headaches.  The 
veteran's representative indicated at the hearing that the 
veteran had been unsuccessful in obtaining certain treatment 
records and requested VA assistance.  Accordingly, the 
veteran should be given an opportunity to provide a list of 
all private and VA medical providers from which he has 
received treatment for headaches and all available records 
should be obtained with VA assistance.  The veteran should be 
given an opportunity to submit records from his employer 
documenting his use of leave.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  
Accordingly, the case is remanded for the following actions:  

1.  All VA hospital and outpatient 
treatment records dated since January 
2001 should be obtained for the appellate 
record.  

2.  The veteran should be given an 
opportunity to submit copies of leave 
records from his employer to document his 
use of leave because of headaches.  He 
should also be invited to submit a 
statement from an appropriate official at 
his place of employment describing the 
extent to which headaches have interfered 
with his ability to work or have caused 
him to be given special consideration at 
the workplace.  

3.  The veteran should be given an 
opportunity to obtain further information 
from his private physician, M. Brown, 
M.D., including a supplemental statement 
from Dr. Brown documenting, with greater 
specificity, the frequency and severity 
of the headaches he cited in a June 2003 
letter.  

4.  The veteran should be given an 
opportunity to identify the hospital or 
hospitals from which he has sought 
emergency treatment during severe 
headache attacks.  All available records 
should be obtained.  

5.  The veteran should be given an 
opportunity to identify any additional 
medical providers, both VA and private, 
including both physicians and 
institutions (hospitals or clinics), from 
which he has received examination or 
treatment for headaches since January 
2001.  Upon receipt of proper 
authorization, the RO should attempt to 
obtain all available documentation from 
the providers identified.

6.  The RO should ensure that all 
notification and development actions 
(including a VA examination following 
development of the evidence, if deemed 
necessary) required to satisfy the VCAA 
are undertaken, including sending the 
veteran a letter which appropriately 
advises him of all applicable provisions 
of the VCAA and judicial precedent.  

7.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim in light of the evidence of record 
and the foregoing discussion, applying 
all applicable law and regulations.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
period of time in which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this remand is to 
obtain additional procedural and evidentiary development.  
The Board does not intimate any opinion as to the merits of 
the case or the disposition ultimately warranted as to the 
issue on appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


